Citation Nr: 0812109	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-13 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied the veteran's claim for an increased 
rating for a low back disability (lumbosacral strain with 
bilateral spondylitis), currently rated as 20 percent 
disabling.

In an August 2006 statement, the veteran informed VA that he 
had relocated to Oklahoma, and was now represented by the 
Oklahoma Department of Veterans Affairs.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A preliminary review of the record discloses that additional 
development is needed prior to further disposition of the 
claim for an increased rating for a low back disability 
(lumbosacral strain with bilateral spondylitis).

In a December 2006 statement, the veteran, through his 
representative, reported that his service-connected low back 
disability (lumbosacral strain with bilateral spondylitis) 
had worsened, and that he was now experiencing more severe 
limitation of motion, as well as chronic pain and numbness in 
his lower extremities.  The veteran further stated that he 
had recently retired from his fulltime job as a highway 
maintenance technician as he could no longer perform any kind 
of work without aggravating his low back disability.  

The record thereafter shows that in December 2006, the 
veteran was granted Social Security disability compensation.  
However, the records associated with the veteran's claim of 
Social Security disability benefits have not yet been 
associated with his claims folder.  Because the decision and 
the medical records upon which an award of Social Security 
disability benefits is predicated are relevant to the 
veteran's increased rating claim, efforts to obtain those 
records should be made.  Murincsak v. Derwinski, 2 Vet.App. 
363 (1992); Collier v. Derwinski, 1 Vet.App. 413 (1991).  

Additionally, the Board notes that the veteran, through his 
representative, indicated in the December 2006 statement that 
he was scheduled to undergo an orthopedic consultation at the 
VA Medical Center in San Diego, California.  Since that time, 
the veteran has relocated to Oklahoma.  In statements dated 
in February 2007 and June 2007, the veteran reports that he 
has received treatment for his low back disability at the 
North Texas Health Care System in Bonham, Texas, and at the 
VA Medical Center in Dallas, Texas.  However, none of the 
veteran's VA medical records dated since March 2006 have been 
associated with his claims file.  Because these outstanding 
VA medical records may contain information pertinent to the 
veteran's claim, they are relevant and should be obtained.  
38 C.F.R. § 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. 
App. 611 (1992). 

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. §  
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 
8 Vet. App. 69 (1995).  The veteran in this case was afforded 
a VA examination in March 2006, in which it was noted that 
his low back disability did not prevent him from working 
fulltime as a highway maintenance technician.  When available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Here, while the veteran's last VA 
examination is not overly stale, the veteran has indicated 
that his condition has worsened since the date of the latest 
examination.  Because there may have been a significant 
change in the veteran's condition, the Board finds that a new 
examination is in order.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran has relocated to 
Oklahoma and requested that 
jurisdiction of his claim be 
transferred to the Muskogee Regional 
Office.  Take appropriate action on 
that request.

2.  Obtain and associate with the 
claims file the veteran's Social 
Security Administration records.

3.  Obtain and associate with the 
claims file all medical records from 
the VA Medical Center in San Diego, 
California; the North Texas Health Care 
System in Bonham, Texas; and the VA 
Medical Center in Dallas, Texas, dated 
from April 2006 to the present.  

4.  After the above records have been 
obtained, schedule the veteran for a 
spine examination to determine the 
current severity of his low back 
disability (lumbosacral strain with 
bilateral spondylitis).  The claims 
file must be made available to the 
examiner for review and the report 
should note that review.  The examiner 
should provide a complete rationale for 
all conclusions reached.  The examiner 
should (1) provide ranges of motion of 
the lumbar spine, (2) describe any 
neurological impairment resulting from 
the spinal disability, and (3) state 
the length of time during the past 
twelve months that the veteran has had 
incapacitating episodes due to the 
spinal disability.  Incapacitating 
episodes are periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and treatment 
by a physician.

5.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

